Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-219
                       Lower Tribunal No. 21-15285
                          ________________

                           H.H.T., the Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Denise
Martinez-Scanziani, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Twig, Trade & Tribunal, PLLC, and Morgan Lyle Weinstein (Ft.
Lauderdale); and Sara Elizabeth Goldfarb (Tallahassee), for appellee
Guardian ad Litem; Karla Perkins, for appellee Department of Children and
Families.

Before FERNANDEZ, C.J., and SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.